Title: To Thomas Jefferson from William Ray, 22 November 1808
From: Ray, William
To: Jefferson, Thomas


                  
                     Sir,
                     Amsterdam, Montgomery County,State of New York, Novr 22nd. 1808.
                  
                  Did any Station of mankind preclude
                  The test of friendship, or of gratitude,
                  Did Servile dread impel me thus to Sing,—
                  Were I a willing vassal—thou a king,
                  Were hopeless poverty, though tax’d with rhyme,
                  In these free regions counted as a crime,
                  With conscious guilt, the blushing, humble Muse,
                  Might this just tribute to thy worth refuse,
                  Awed into Silence, at a name so great,
                  The heart’s best wishes treasure till too late.
                  
                     
                      But thanks to Heav’n, and patriots wise and brave,
                  I now taste freedom who was once a Slave,
                  Live in a land where human rights are known,
                  Where no dread despot thunders from his throne,
                  Frowning, contemptuous, on the wretch who dare
                  Pronounce his name; but like his God’s in pray’r;
                  Approach his presence, but with awe profound,
                  Kiss his vile hand; or prostrate on the ground.—
                  Where just equality marks ev’ry grade,
                  And no distinction but by merits made;
                  Where rulers owe their temporary sway
                  To those who labor to support the day;
                  From whose known wills our laws originate,
                  And thence find passage through a free debate;
                  And when their evil tendency we feel,
                  The people’s voice can alter or repeal.
                  Thrice happy land! Surpassing that of old,
                  Whose Streams were silver and whose sands were gold.
                  
                     
                      Illustrious Sir! with boding griefs, we view
                  The day momentous of thy long adieu!
                  To years octennial, soon elaps’d, we owe
                  All that Sage wisdom could on us bestow;
                  Through boist’rous occase thou hast been our guide,
                  All dangers weather’d, and all hosts defied;
                  Now war’s dire omens mark the fright’ning Skies,
                  And clouds tempestuous from the orient rise,
                  When hostile winds the trembling bark assail,
                  Wilt thou our pilot leave us to the gale?
                  To Stormy Seas the steering helm resign’d,
                  If thou forsake us how can Heav’n be kind?
                  But hence vain murmurings! here submission rest,
                  What Fate ordains is always for the best.
                  
                     
                      The Volume here presented to thy view,
                  Claims all the merit that to truth is due,
                  And nothing more … for errors may abound,
                  But not one falshood in the whole is found:
                  And Should the fiends of censure, hate and pride,
                  Revile the author, and the work deride,
                  Let those remember, if it mean appears,
                  Midst woes ’twas written—hunger, strikes and tears.
                  Accept the boon—unworthy of thy name,
                  It courts no favor and expects no fame.
                  From painful toils of governmental care,
                  The pond’rous burthen doom’d no more to bear,
                  To tranquil shades when thou shalt soon retire,
                  And yield the sceptre at thine own desire;
                  When he who greets thee from his lonely cell,
                  And, with reluctance, bids a fond farewell,
                  Shall be, perhaps, in just oblivion lost,
                  By want oppress’d,—by various troubles toss’d,
                  May Heav’n’s rich bounties on thy mansion rest,
                  Thyself be happy and the States be blest.
                  
                     Wm. Ray 
                     
                  
               